  EXHIBIT “2”




Case: 18-50604   Doc# 58-2   Filed: 10/26/18   Entered: 10/26/18 17:04:42   Page 1 of
                                         42
                     APPRAISAL OF REAL PROPERTY




                                             LOCATED AT
                                                140 College Rd
                                            Watsonville, CA 95076
                                         See Preliminary Title Report




                                                    FOR
                                PIQ for The Law Offices of Michelle Ghidotti
                        5753 E Santa Ana Cyn Rd #174 Anaheim Hills, CA 92807




                                       OPINION OF VALUE
                                                    461,000




                                                   AS OF
                                                  03/20/2018




                                                      BY
                                                Kathy Dotson
                                          Kathy Dotson, Appraiser
                                                421 Sailfish Dr
                                                Aptos, CA 95003
                                                 831-818-0631
                                          kdappraisal@comcast.net




                    Form GA2V - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2        Filed: 10/26/18               Entered: 10/26/18 17:04:42      Page 2 of
                                              42
Borrower             Rivera,Richard John Jr & Julie Gonzales-Rivera                                                                                       File No. REDACT
Property Address     140 College Rd                                                                                                                                ED
City                 Watsonville                                                       County Santa Cruz                                       State CA            Zip Code 95076
Lender               PIQ for The Law Offices of Michelle Ghidotti

 APPRAISAL AND REPORT IDENTIFICATION

    This Report is one of the following types:

           Appraisal Report        (A written report prepared under Standards Rule              2-2(a) , pursuant to the Scope of Work, as disclosed elsewhere in this report.)

           Restricted              (A written report prepared under Standards Rule        2-2(b) , pursuant to the Scope of Work, as disclosed elsewhere in this report,
           Appraisal Report        restricted to the stated intended use by the specified client or intended user.)




  Comments on Standards Rule 2-3
  I certify that, to the best of my knowledge and belief:
  - The statements of fact contained in this report are true and correct.
  - The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and unbiased professional
  analyses, opinions, and conclusions.
  - Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties involved.
  - Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the three-year
  period immediately preceding acceptance of this assignment.
  - I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
  - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
  - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the cause of the
  client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
  - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice that
  were in effect at the time this report was prepared.
  - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
  - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if there are exceptions, the name of each
  individual providing significant real property appraisal assistance is stated elsewhere in this report).




  Comments on Appraisal and Report Identification
  Note any USPAP related issues requiring disclosure and any State mandated requirements:




  APPRAISER:                                                                                         SUPERVISORY or CO-APPRAISER (if applicable):




  Signature:                                                                                         Signature:
  Name: Kathy Dotson                                                                                 Name:
            Certified Residential Appraiser
  State Certification #: AR038124                                                                    State Certification #:
  or State License #:                                                                                or State License #:
  State: CA           Expiration Date of Certification or License:      08/25/2019                   State:              Expiration Date of Certification or License:
  Date of Signature and Report: 09/28/2018                                                           Date of Signature:
  Effective Date of Appraisal: 03/20/2018
  Inspection of Subject:            None            Interior and Exterior       Exterior-Only        Inspection of Subject:            None           Interior and Exterior    Exterior-Only
  Date of Inspection (if applicable): 03/20/2018                                                     Date of Inspection (if applicable):

                                                           Form ID14 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
              Case: 18-50604                      Doc# 58-2                Filed: 10/26/18               Entered: 10/26/18 17:04:42                                     Page 3 of
                                                                                       42
                                                                                                         Konrad Jagst, Appraiser


                                                                          Uniform Residential Appraisal Report                                                                   File #   REDACTED
               The purpose of this summary appraisal report is to provide the lender/client with an accurate, and adequately supported, opinion of the market value of the subject property.
               Property Address 140 College Rd                                                                           City Watsonville                                  State CA       Zip Code 95076
               Borrower Rivera,Richard John Jr & Julie Gonzales-Rivera Owner of Public Record Rivera,Richard John Jr&Julie Gonzales-Rivera                                 County Santa Cruz
               Legal Description See Preliminary Title Report
               Assessor's Parcel # 051-171-14                                                                            Tax Year 2017                                     R.E. Taxes $ 1,741
               Neighborhood Name Salsipuedes Rancho                                                                      Map Reference 995/H6                              Census Tract 1225.00
SUBJECT




               Occupant         Owner          Tenant         Vacant                         Special Assessments $ 0                                           PUD    HOA $ 0              per year    per month
               Property Rights Appraised            Fee Simple           Leasehold            Other (describe)
               Assignment Type            Purchase Transaction              Refinance Transaction             Other (describe) Loan Review/Loss Mitigation
               Lender/Client     PIQ for The Law Offices of Michelle Ghidotti                   Address 5753 E Santa Ana Cyn Rd #174 Anaheim Hills, CA 92807
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                    Yes        No
               Report data source(s) used, offering price(s), and date(s).            MLS INC;


               I      did        did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
               performed.
CONTRACT




               Contract Price $                       Date of Contract                      Is the property seller the owner of public record?        Yes         No Data Source(s)
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                                       Yes       No
               If Yes, report the total dollar amount and describe the items to be paid.



               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                            Neighborhood Characteristics                                      One-Unit Housing Trends                                                   One-Unit Housing                Present Land Use %
               Location      Urban              Suburban           Rural          Property Values         Increasing           Stable             Declining            PRICE              AGE        One-Unit             85 %
               Built-Up      Over 75%           25-75%             Under 25%      Demand/Supply           Shortage             In Balance         Over Supply         $ (000)             (yrs)      2-4 Unit               3%
NEIGHBORHOOD




               Growth        Rapid              Stable             Slow           Marketing Time          Under 3 mths         3-6 mths           Over 6 mths         275       Low           12     Multi-Family          2%
               Neighborhood Boundaries          The subject is located east of E Lake Ave/152, west of Lakeview Rd, north of Tutle Av                                 785       High          88     Commercial           10 %
               and south of Carlton Rd.                                                                                                                               578       Pred.         53     Other                    %
               Neighborhood Description         See attached addenda.



               Market Conditions (including support for the above conclusions)              The data set for directly comparable homes was too small for meaningful analysis, consequently
               all recent sales were included in the market area analysis. Median values in the subject market ( 1 mile radius) have increased 2% the past quarteer and +14
               overall the past 12 months.
               Dimensions 60 X 106.6 X 53.6 X 106                                         Area 6403 sf                               Shape Rectangular                                    View N;Res;
               Specific Zoning Classification R-1-6                                       Zoning Description Residential - Single family residence
               Zoning Compliance          Legal        Legal Nonconforming (Grandfathered Use)          No Zoning         Illegal (describe)
               Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?              Yes                        No      If No, describe    See attached
               addenda.
               Utilities         Public Other (describe)                                       Public Other (describe)                      Off-site Improvements - Type              Public     Private
               Electricity                                                      Water                                                       Street Asphalt
SITE




               Gas                                                              Sanitary Sewer                                              Alley None
               FEMA Special Flood Hazard Area               Yes          No FEMA Flood Zone AE                  FEMA Map # 060353 / 06087C0411E                          FEMA Map Date 05/16/2012
               Are the utilities and off-site improvements typical for the market area?              Yes      No If No, describe
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                     Yes      No If Yes, describe
               No adverse easements appear on the parcel map or upon physical inspection. The yards have moderate landscaping to include lawn, redwood fencing,
               redwood patio, decorative shrubs and plants. Landscaping is typical of homes in the area. Subject lot sits below street level and has experienced flooding
               from street run off due to failed road drainage per owner. Asphalt berm helps to deflect some run off during moderate rainfall, but not excessive rainfall.
                            General Description                                      Foundation                         Exterior Description               materials/condition Interior                     materials/condition
               Units       One      One with Accessory Unit            Concrete Slab             Crawl Space            Foundation Walls      Conc.Perim/Avg                     Floors         Hdwd/Tile/Avg
               # of Stories          1                                 Full Basement             Partial Basement       Exterior Walls        Stucco/Avg                         Walls          Drywall/Avg
               Type        Det.     Att.      S-Det./End Unit      Basement Area                             0 sq.ft.   Roof Surface          CompShingle/Avg                    Trim/Finish    Wood-Paint/Avg
                    Existing      Proposed        Under Const.     Basement Finish                           0    %     Gutters & Downspouts PaintedMetal/Avg                    Bath Floor     Vin/Avg
               Design (Style)        Ranch                             Outside Entry/Exit           Sump Pump           Window Type           Dual Pane/Avg                      Bath Wainscot Tile/Avg
               Year Built            1959                          Evidence of         Infestation                      Storm Sash/Insulated None                                Car Storage          None
               Effective Age (Yrs) 35                                  Dampness            Settlement                   Screens               Yes/Avg                                Driveway     # of Cars     2
               Attic                        None                   Heating        FWA          HWBB          Radiant    Amenities                  Woodstove(s) #              0 Driveway Surface         Concrete
                    Drop Stair              Stairs                     Other                 Fuel Gas                       Fireplace(s) #  1      Fence Wood                        Garage       # of Cars     2
                    Floor                   Scuttle                Cooling         Central Air Conditioning                 Patio/Deck Cmnt        Porch Tile                        Carport      # of Cars     0
                    Finished                Heated                     Individual                 Other None                Pool None              Other None                        Att.          Det.          Built-in
IMPROVEMENTS




               Appliances        Refrigerator       Range/Oven           Dishwasher           Disposal         Microwave           Washer/Dryer             Other (describe)
               Finished area above grade contains:                    5 Rooms             3 Bedrooms            2.0 Bath(s)             1,066 Square Feet of Gross Living Area Above Grade
               Additional features (special energy efficient items, etc.).   Features Include: Wood burning fireplace, granite slab counters, oak cabinets, hardwood flooring, ceiling
               fans, wood wainscot, and dual pane windows.
               Describe the condition of the property (including needed repairs, deterioration, renovations, remodeling, etc.).                    C6;Kitchen-updated-eleven to fifteen years ago;Bathrooms-
               updated-eleven to fifteen years ago;Improvements are maintained in overall average condition. Improvements include: Remodeled kitchen with granite slab
               counters, oak cabinets, appliances, new windows re tile baths and vinyl flooring. The quality of construction, appliances and fixtures appears average and is
               typical of homes in the area. Updating reduces effective age. Subject appears to have a serious mold problem. Both baths have water damaged floor. Damaged
               wood floor. Missing crawl space screens. Missing face plate. Hole in drywalls. Wood damage eaves. See photos.
               Are there any physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                                Yes        No If Yes, describe
               Subject is subject to flooding from street run off due to road drainage problem per owner. Subject has a serious mold issue due to past flooding that has
               effected walls in the living room, bedrooms and baths. See photos and repair estimates. Furnace needs to be removed and new furnace installed in house
               to avoide future garage flooding. Mold is considered a serious health hazard.
               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                           Yes          No If No, describe



 Freddie Mac Form 70 March 2005                                              UAD Version 9/2011              Page 1 of 6                                                           Fannie Mae Form 1004 March 2005


                                                                        Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                             Case: 18-50604                       Doc# 58-2                 Filed: 10/26/18                   Entered: 10/26/18 17:04:42                                      Page 4 of
                                                                                                        42
                                                                                     Uniform Residential Appraisal Report                                                                      File # REDACTED
                            There are         0 comparable properties currently offered for sale in the subject neighborhood ranging in price from $ 0                                                      to $ 0                          .
                            There are         35comparable sales in the subject neighborhood within the past twelve months ranging in sale price from $ 425,000                                                 to $ 785,000                     .
                                        FEATURE                 SUBJECT                  COMPARABLE SALE # 1                       COMPARABLE SALE # 2                                                     COMPARABLE SALE # 3
                            Address     140 College Rd                                 137 Alma St                                         764 Hill Ave                                        61 Beverly Dr
                                        Watsonville, CA 95076                          Watsonville, CA 95076                               Watsonville, CA 95076                               Watsonville, CA 95076
                            Proximity to Subject                                       0.94 miles SW                                       1.18 miles SW                                       0.37 miles W
                            Sale Price                         $                                               $             574,000                               $             577,500                                 $             598,000
                            Sale Price/Gross Liv. Area         $                sq.ft. $       462.16 sq.ft.                               $       555.29 sq.ft.                               $       376.34 sq.ft.
                            Data Source(s)                                             MLS Inc #81690789;DOM 43                            MLS Inc #81690573;DOM 6                             MLS Inc #81683578;DOM 33
                            Verification Source(s)                                     NDCData APN:019-095-06                              NDCData APN:019-075-27                              NDCData APN:051-282-10
                            VALUE ADJUSTMENTS                        DESCRIPTION             DESCRIPTION           +(-) $ Adjustment             DESCRIPTION           +(-) $ Adjustment             DESCRIPTION             +(-) $ Adjustment
                            Sales or Financing                                         ArmLth                                              ArmLth                                              ArmLth
                            Concessions                                                Conv;0                                              Conv;0                                              Conv;0
                            Date of Sale/Time                                          s03/18;c02/18                                       s02/18;c02/18                                       s02/18;c12/17
                            Location                           A;BsyRd;                N;Res;                                -20,000 N;Res;                                        -5,000 N;Res;                                        -15,000
                            Leasehold/Fee Simple               Fee Simple              Fee Simple                                          Fee Simple                                          Fee Simple
                            Site                               6403 sf                 6578 sf                                         0 5053 sf                                  +1,000 7013 sf                                         -1,000
                            View                               N;Res;                  N;Res;                                              N;Res;                                              N;Res;
                            Design (Style)                     DT1;Ranch               DT1;Bungalow                                    0 DT1;Ranch                                             DT1;Ranch
                            Quality of Construction            Q4                      Q3                                    -10,000 Q3                                          -60,000 Q3                                              -5,000
                            Actual Age                         59                      63                                              0 66                                                0 61                                                  0
                            Condition                          C6                 C3                                         -55,000 C3                                          -55,000 C3                                             -60,000
                            Above Grade                        Total Bdrms. Baths Total Bdrms. Baths                                 Total Bdrms. Baths                                  Total Bdrms. Baths
                            Room Count                             5     3    2.0          6     3    2.0                              0       6     3    1.1                     +3,000           8       3    2.0                              0
                            Gross Living Area                           1,066 sq.ft.            1,242 sq.ft.                 -11,000                1,040 sq.ft.                           0              1,589 sq.ft.                  -31,000
                            Basement & Finished                0sf                     0sf                                                 0sf                                                 0sf
                            Rooms Below Grade
                            Functional Utility                 Typical/Average         Typical/Average                                     Typical/Average                                     Typical/Average
SALES COMPARISON APPROACH




                            Heating/Cooling                    Fau/None                Fau/None                                            Fau/None                                            Fau/None
                            Energy Efficient Items             Insulation              Insulation                                          Insulation                                          Insulation
                            Garage/Carport                     2ga2dw                  2gd2dw                                          0 2ga2dw                                                2ga2dw
                            Porch/Patio/Deck                   Porch/Patio             Porch/Patio/Deck                                0 Porch/Patio                                           Porch/Patio
                            Other areas                        None                    Pool/Spa/Shed                         -15,000 None                                                      Rec Room                                 -20,000
                            Sale/List Ratio                    None                    1.03                                            0 1.00                                              0 .98 / Orig .96                                      0
                            DOC#                               None                    DOC#7409                                        0 DOC#5620                                          0 DOC#3621                                            0
                            Net Adjustment (Total)                                               +          - $            -111,000              +         - $                  -116,000                  +        -     $            -132,000
                            Adjusted Sale Price                                         Net Adj.       19.3  %                        Net   Adj.       20.1 %                                  Net Adj.        22.1 %
                            of Comparables                                              Gross Adj. 19.3 % $                 463,000 Gross Adj.         21.5 % $                  461,500 Gross Adj.            22.1 % $                466,000
                            I      did       did not research the sale or transfer history of the subject property and comparable sales. If not, explain



                            My research          did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data Source(s)       NDC Data
                            My research          did        did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data Source(s)       NDC Data
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                              ITEM                                     SUBJECT                          COMPARABLE SALE #1                        COMPARABLE SALE #2                    COMPARABLE SALE #3
                            Date of Prior Sale/Transfer
                            Price of Prior Sale/Transfer
                            Data Source(s)                              NDC Data                                 NDC Data                                  NDC Data                                NDC Data
                            Effective Date of Data Source(s)            03/20/2018                               03/20/2018                                03/20/2018                              03/20/2018
                            Analysis of prior sale or transfer history of the subject property and comparable sales                  The subject is not currently listed for sale nor has there been any reported
                            market activity in the past 36 months based on information derived from local MLS and data reporting services. All selected comparables appear to be arms
                            length transactions. REO's and short sales are not driving the market in this area at this time, however they are persistently present, competing with and thus
                            having impact on the market.



                            Summary of Sales Comparison Approach             See attached addenda.




                            Indicated Value by Sales Comparison Approach $          461,000
                            Indicated Value by: Sales Comparison Approach $                461,000          Cost Approach (if developed) $                                    Income Approach (if developed) $
                            Most weight was given the Sales Comparison Approach to value. The Income and Cost Approach to value was not used .
RECONCILIATION




                            This appraisal is made        "as is",       subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been
                            completed,         subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or subject to the
                            following required inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair:

                            Based on a complete visual inspection of the interior and exterior areas of the subject property, defined scope of work, statement of assumptions and limiting
                            conditions, and appraiser's certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                            $      461,000     , as of           03/20/2018          , which is the date of inspection and the effective date of this appraisal.
   Freddie Mac Form 70 March 2005                                                       UAD Version 9/2011              Page 2 of 6                                                                Fannie Mae Form 1004 March 2005


                                                                                   Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                          Case: 18-50604                     Doc# 58-2                Filed: 10/26/18                      Entered: 10/26/18 17:04:42                                         Page 5 of
                                                                                                                  42
                                                                                    Uniform Residential Appraisal Report                                                                       File #REDACTED
                                        FEATURE                       SUBJECT                    COMPARABLE SALE # 4                                 COMPARABLE SALE # 5                              COMPARABLE SALE # 6
                            Address    140 College Rd                                  241 Lakeview Rd                                     125 Dogwood Dr
                                       Watsonville, CA 95076                           Watsonville, CA 95076                               Watsonville, CA 95076
                            Proximity to Subject                                       0.33 miles S                                        0.09 miles S
                            Sale Price                        $                                                $             535,000                               $             535,000                              $
                            Sale Price/Gross Liv. Area        $                 sq.ft. $       367.70 sq.ft.                               $       428.69 sq.ft.                               $             sq.ft.
                            Data Source(s)                                             MLS Inc #81655675;DOM 104                           MLS Inc #81632485;DOM 0
                            Verification Source(s)                                     NDCData APN:051-301-01                              NDCData APN:051-171-41
                            VALUE ADJUSTMENTS                        DESCRIPTION             DESCRIPTION           +(-) $ Adjustment             DESCRIPTION           +(-) $ Adjustment           DESCRIPTION            +(-) $ Adjustment
                            Sales or Financing                                         ArmLth                                              ArmLth
                            Concessions                                                FHA;0                                               FHA;0
                            Date of Sale/Time                                          s11/17;c10/17                         +11,000 s04/17;c11/16                               +75,000
                            Location                           A;BsyRd;                A;Busy Rd;                                      0 N;Res;                                  -75,000
SALES COMPARISON APPROACH




                            Leasehold/Fee Simple               Fee Simple              Fee Simple                                          Fee Simple
                            Site                               6403 sf                 8146 sf                                 -2,000 12545 sf                                     -6,000
                            View                               N;Res;                  N;Res;                                              N;Res;
                            Design (Style)                     DT1;Ranch               DT1;Ranch                                           DT1;Ranch
                            Quality of Construction            Q4                      Q4                                                  Q4
                            Actual Age                         59                      48                                              0 41                                                0
                            Condition                          C6                 C3                                         -60,000 C3                                          -60,000
                            Above Grade                        Total Bdrms. Baths Total Bdrms. Baths                                 Total Bdrms. Baths                                        Total Bdrms. Baths
                            Room Count                            5      3    2.0          7     3    2.0                              0       5     3    2.0                                                                                 0
                            Gross Living Area                           1,066 sq.ft.            1,455 sq.ft.                 -23,000                1,248 sq.ft.                 -11,000                     sq.ft.
                            Basement & Finished                0sf                     0sf                                                 0sf
                            Rooms Below Grade
                            Functional Utility                 Typical/Average         Typical/Average                                     Typical/Average
                            Heating/Cooling                    Fau/None                Fau/None                                            Fau/None
                            Energy Efficient Items             Insulation              Insulation                                          Insulation
                            Garage/Carport                     2ga2dw                  2ga2dw                                              2ga2dw
                            Porch/Patio/Deck                   Porch/Patio             Porch/Patio                                         Porch/Patio
                            Other areas                        None                    None                                                None
                            Sale/List Ratio                    None                    .97                                             0 .97 / Orig 1.01                                   0
                            DOC#                               None                    DOC#41021                                       0 DOC#10945                                         0
                            Net Adjustment (Total)                                                 +         - $                -74,000            +       - $                -77,000             +       - $
                            Adjusted Sale Price                                           Net Adj.      13.8  %                           Net Adj.    14.4  %                            Net Adj.          %
                            of Comparables                                                Gross Adj. 17.9 % $                  461,000 Gross Adj.     42.4 % $                458,000 Gross Adj.           % $
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                              ITEM                                     SUBJECT                         COMPARABLE SALE # 4                   COMPARABLE SALE # 5                      COMPARABLE SALE # 6
                            Date of Prior Sale/Transfer
                            Price of Prior Sale/Transfer
SALE HISTORY




                            Data Source(s)                              NDC Data                                NDC Data                               NDC Data
                            Effective Date of Data Source(s)            03/20/2018                              03/20/2018                             03/20/2018
                            Analysis of prior sale or transfer history of the subject property and comparable sales                 See Addenda




                            Analysis/Comments        See addenda.
ANALYSIS / COMMENTS




   Freddie Mac Form 70 March 2005                                                                                  UAD Version 9/2011                                                              Fannie Mae Form 1004 March 2005



                                                                                Form 1004UAD.(AC) - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                          Case: 18-50604                    Doc# 58-2                Filed: 10/26/18                       Entered: 10/26/18 17:04:42                                   Page 6 of
                                                                                                                 42
                                                                               Uniform Residential Appraisal Report                                                           File # REDACTED
                      Extraordinary Assumptions - The comparables used contain confidential information related to pricing, motivations, negotiations, concessions, fees, etc, that are not
                      typically made known to those not a part of the agreement or closing. Even when provided an interview that confirms parts of a transaction, the values herein are based on
                      the assumption that the data reported to the sources used is correct and reflects the specific marketable features. When more than one source is stated and there are
                      differences in the levels/amounts of the features relevant for refinement, the source deemed most reliable and reflective of the comparable as of the date of that respective
                      sale will be used for comparison.


                      Signature Certification - The digital signatures in this report are duplicates of the original signature(s) and have not been altered or changed in any way.


                      Intended User Certification - The Intended User of this appraisal report is the Client. The Intended Use is to obtain the market value of the property that is the subject of this
                      appraisal for personal knowledge of the client, subject to the stated Scope of Work, purpose of the appraisal, reporting requirements of this appraisal report form, and
                      Definition of Market Value. No additional Intended Users are identified by the appraiser.


                      Software Certification - Any and all references in this (TOTAL) software regarding clients, intended users, intended use, definition of value, assignment conditions, relevant
                      characteristics, scope or work performed, and/or any other conditions / assumptions relative to this assignment are superseded by data expressly entered by the appraiser,
                      respectively.
ADDITIONAL COMMENTS




                      Definition/Source of Value - The purpose of this report is to properly relay the appraisal analysis, opinions, and conclusions in a manner that is objective, impartial, and
                      independent. The value being developed is the most common representation of this arena participant - market value. By definition, market value is the most probable price a
                      property or properties should bring in an open competitive market under conditions requisite to a fair impartial sale where the buyer and seller are both acting knowledgeably
                      and in their own best interest and assuming the price is not affected by unique stimulus or external forces. Implicit in this definition is the consummation of a sale as of a
                      specified date and the passing of title from seller to buyer under conditions whereby: 1. The buyer and seller are typically motivated, 2. Both parties are knowledgeable and
                      acting in their own best interests, 3. a reasonable time is allowed for the property to be exposed to an open and competitive sale arena, 4. Payment is made in terms of US
                      cash or equivalent or in terms of financial arrangements comparable thereto, and 5. The price represents the normal consideration for the property sold unaffected by special
                      or creative financing or sale concessions granted by anyone associated with the sale. This definition is from regulations published by federal regulatory agencies pursuant to
                      Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (FIRREA) of 1989 between July and August 1990, by the Federal Reserve System (FRS), by the
                      National Credit Union Administration, (NCUA), by the Federal Deposit Insurance Corporation (FDIC), by the Office of Comptroller of the Currency (OCC), and by the Office of
                      Thrift Supervision (OTS), being further referenced in regulations jointly published in 1994.


                      Scope of Work - The scope of work for this appraisal was defined by the complexity of this appraisal assignment and the reporting requirements of this appraisal report form,
                      including the following definition of market value, statement of assumptions and limiting conditions, and certifications. I, the appraiser (1) performed a complete visual
                      inspection of the interior and exterior areas of the subject property, (2) inspected the neighborhood, (3) inspected each of the comparable sales from at least the street, (4)
                      researched, verified, and analyzed data from reliable public and/or private sources, and (5) reported my analysis, opinions, and conclusions in this appraisal report. The
                      supervising appraiser has inspected the property at a previous date and did not do another onsite inspection.




                                                                                         COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)
COST APPROACH




                      ESTIMATED           REPRODUCTION OR          REPLACEMENT COST NEW                                  OPINION OF SITE VALUE                                                  =$
                      Source of cost data                                                                                DWELLING                              Sq.Ft. @ $                       =$
                      Quality rating from cost service              Effective date of cost data                                                                Sq.Ft. @ $                       =$
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                                                            =$
                                                                                                                         Garage/Carport                      Sq.Ft. @ $                         =$
                                                                                                                         Total Estimate of Cost-New                                             =$
                                                                                                                         Less              Physical        Functional        External
                                                                                                                         Depreciation                                                           =$(             )
                                                                                                                         Depreciated Cost of Improvements                                       =$
                                                                                                                         "As-is" Value of Site Improvements                                     =$

                      Estimated Remaining Economic Life (HUD and VA only)                                          Years INDICATED VALUE BY COST APPROACH                                       =$
                                                                                        INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                             X Gross Rent Multiplier                         =$                                Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)              Homes in this price range and neighborhood are typically purchased for use and not
                      income. Thus, the income approach lacks rationale and was not developed.
                                                                                             PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners' Association (HOA)?                Yes       No      Unit type(s)        Detached          Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal Name of Project
                      Total number of phases                             Total number of units                                Total number of units sold
PUD INFORMATION




                      Total number of units rented                       Total number of units for sale                       Data source(s)
                      Was the project created by the conversion of existing building(s) into a PUD?                 Yes       No If Yes, date of conversion.
                      Does the project contain any multi-dwelling units?              Yes        No Data Source
                      Are the units, common elements, and recreation facilities complete?                  Yes        No If No, describe the status of completion.



                      Are the common elements leased to or by the Homeowners' Association?                   Yes        No If Yes, describe the rental terms and options.

                      Describe common elements and recreational facilities.


  Freddie Mac Form 70 March 2005                                                  UAD Version 9/2011            Page 3 of 6                                                       Fannie Mae Form 1004 March 2005


                                                                              Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                      Case: 18-50604                   Doc# 58-2               Filed: 10/26/18                  Entered: 10/26/18 17:04:42                              Page 7 of
                                                                                                           42
                                          Uniform Residential Appraisal Report                                          File # REDACTED

  This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit;
  including a unit in a planned unit development (PUD). This report form is not designed to report an appraisal of a
  manufactured home or a unit in a condominium or cooperative project.

  This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
  statement of assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended
  use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
  expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
  assignment. Modifications or deletions to the certifications are also not permitted. However, additional certifications that do
  not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser's
  continuing education or membership in an appraisal organization, are permitted.

  SCOPE OF WORK: The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
  reporting requirements of this appraisal report form, including the following definition of market value, statement of
  assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a complete visual
  inspection of the interior and exterior areas of the subject property, (2) inspect the neighborhood, (3) inspect each of the
  comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
  and (5) report his or her analysis, opinions, and conclusions in this appraisal report.

  INTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the
  subject of this appraisal for a mortgage finance transaction.

  INTENDED USER:        The intended user of this appraisal report is the lender/client.

  DEFINITION OF MARKET VALUE:          The most probable price which a property should bring in a competitive and open
  market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
  the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
  the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both
  parties are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a
  reasonable time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms
  of financial arrangements comparable thereto; and (5) the price represents the normal consideration for the property sold
  unaffected by special or creative financing or sales concessions* granted by anyone associated with the sale.

  *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
  necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
  readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
  adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
  lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
  dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market's
  reaction to the financing or concessions based on the appraiser's judgment.

  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                              The appraiser's certification in this report is
  subject to the following assumptions and limiting conditions:

  1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
  to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
  appraiser assumes that the title is good and marketable and will not render any opinions about the title.

  2. The appraiser has provided a sketch in this appraisal report to show the approximate dimensions of the improvements.
  The sketch is included only to assist the reader in visualizing the property and understanding the appraiser's determination
  of its size.

  3. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency
  (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
  identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
  implied, regarding this determination.

  4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
  unless specific arrangements to do so have been made beforehand, or as otherwise required by law.

  5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
  she became aware of during the research involved in performing the appraisal. Unless otherwise stated in this appraisal
  report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
  property (such as, but not limited to, needed repairs, deterioration, the presence of hazardous wastes, toxic substances,
  adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
  conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
  conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
  Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
  an environmental assessment of the property.

  6. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
  completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will
  be performed in a professional manner.




Freddie Mac Form 70 March 2005               UAD Version 9/2011        Page 4 of 6                                       Fannie Mae Form 1004 March 2005


                                         Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
            Case: 18-50604           Doc# 58-2           Filed: 10/26/18              Entered: 10/26/18 17:04:42              Page 8 of
                                                                     42
                                         Uniform Residential Appraisal Report                                          File # REDACTED


  APPRAISER'S CERTIFICATION:          The Appraiser certifies and agrees that:

  1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in
  this appraisal report.

  2. I performed a complete visual inspection of the interior and exterior areas of the subject property. I reported the condition
  of the improvements in factual, specific terms. I identified and reported the physical deficiencies that could affect the
  livability, soundness, or structural integrity of the property.

  3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal
  Practice that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in
  place at the time this appraisal report was prepared.

  4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
  comparison approach to value. I have adequate comparable market data to develop a reliable sales comparison approach
  for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
  them, unless otherwise indicated in this report.

  5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
  sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
  property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

  6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior
  to the date of sale of the comparable sale, unless otherwise indicated in this report.

  7. I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject property.

  8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home that
  has been built or will be built on the land.

  9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
  property and the comparable sales.

  10. I verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
  the sale or financing of the subject property.

  11. I have knowledge and experience in appraising this type of property in this market area.

  12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
  services, tax assessment records, public land records and other such data sources for the area in which the property is located.

  13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
  reliable sources that I believe to be true and correct.

  14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
  property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
  have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the
  subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
  adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
  marketability of the subject property.

  15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
  statements and information in this appraisal report are true and correct.

  16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which
  are subject only to the assumptions and limiting conditions in this appraisal report.

  17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
  prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
  completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
  status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of the
  present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

  18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
  conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
  predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
  any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
  mortgage loan application).

  19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
  relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
  or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
  appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
  a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
  responsibility for it.

  20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that
  ordered and will receive this appraisal report.


Freddie Mac Form 70 March 2005              UAD Version 9/2011        Page 5 of 6                                       Fannie Mae Form 1004 March 2005


                                        Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
            Case: 18-50604          Doc# 58-2           Filed: 10/26/18              Entered: 10/26/18 17:04:42              Page 9 of
                                                                    42
                                               Uniform Residential Appraisal Report                                             File # REDACTED

  21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
  borrower; the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other
  secondary market participants; data collection or reporting services; professional appraisal organizations; any department,
  agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
  obtain the appraiser's or supervisory appraiser's (if applicable) consent. Such consent must be obtained before this appraisal
  report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
  relations, news, sales, or other media).

  22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain
  laws and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice
  that pertain to disclosure or distribution by me.

  23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage
  insurers, government sponsored enterprises, and other secondary market participants may rely on this appraisal report as part
  of any mortgage finance transaction that involves any one or more of these parties.

  24. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

  25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or
  criminal penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States
  Code, Section 1001, et seq., or similar state laws.

  SUPERVISORY APPRAISER'S CERTIFICATION:                          The Supervisory Appraiser certifies and agrees that:

  1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the appraiser's
  analysis, opinions, statements, conclusions, and the appraiser's certification.

  2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser's analysis, opinions,
  statements, conclusions, and the appraiser's certification.

  3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
  appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable state law.

  4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
  promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
  report was prepared.

  5. If this appraisal report was transmitted as an "electronic record"                 containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and                  video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature,                  the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered                   containing my original hand written signature.




APPRAISER                                                                           SUPERVISORY APPRAISER (ONLY IF REQUIRED)

Signature                                                                           Signature
Name Kathy Dotson                                                                   Name
Company Name    Kathy Dotson, Appraiser                                             Company Name
Company Address   421 Sailfish Dr                                                   Company Address
                         Aptos, CA 95003
Telephone Number         831-818-0631                                               Telephone Number
Email Address       kdappraisal@comcast.net                                         Email Address
Date of Signature and Report          09/28/2018                                    Date of Signature
Effective Date of Appraisal        03/20/2018                                       State Certification #
State Certification #      AR038124                                                 or State License #
or State License #                                                                  State
or Other (describe)                                State #                          Expiration Date of Certification or License
State CA
Expiration Date of Certification or License          08/25/2019                     SUBJECT PROPERTY

ADDRESS OF PROPERTY APPRAISED                                                             Did not inspect subject property
 140 College Rd
                                                                                          Did inspect exterior of subject property from street
                                                                                          Date of Inspection
 Watsonville, CA 95076
APPRAISED VALUE OF SUBJECT PROPERTY $                                                     Did inspect interior and exterior of subject property
                                                             461,000
                                                                                          Date of Inspection
LENDER/CLIENT
Name PIQ
                                                                                    COMPARABLE SALES
Company Name    PIQ for The Law Offices of Michelle Ghidotti
Company Address    5753 E Santa Ana Cyn Rd #174                                           Did not inspect exterior of comparable sales from street
                         Anaheim Hills, CA 92807                                          Did inspect exterior of comparable sales from street
Email Address                                                                             Date of Inspection



Freddie Mac Form 70 March 2005                     UAD Version 9/2011       Page 6 of 6                                           Fannie Mae Form 1004 March 2005


                                              Form 1004UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
             Case: 18-50604                Doc# 58-2           Filed: 10/26/18              Entered: 10/26/18 17:04:42                    Page 10
                                                                          of 42
                                                  Supplemental Addendum                                                      File No.REDACTED
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                             State CA       Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti

 • URAR: Neighborhood - Description
 The subject neighborhood is located near Kelly Lake, Drew Lake and backs Corralitos Creek. The area is made up of
 conforming, average quality, detached, single family residences centrally located near schools, shopping and freeways.
 Transportation, parks, dining, entertainment, major services and other conveniences are nearby. Employment centers within
 easy access via Highways 1, 129, 152, 156 and 17. The subject is located on a busy street.

 HIGHEST AND BEST USE:
 The highest and best use of the subject is considered to be its present use as a sfr dwelling. The remaining economic life of
 the structure coupled with the subject site zoning result in the present use as the only logical highest and best use
 conclusion.

 • URAR: Sales Comparison Analysis - Summary of Sales Comparison Approach
 All comparables are similar homes equally desirable to buyers. There was no time adjustment for comps 1-3 as they are
 very recent and represent the current market. Comparable 4 was adjusted +2% for time of sale according to CMA for
 marketing time and COE. Comparable 5 was adjusted +14% for time of sale according to CMA for marketing time and COE.
 Common amenities or items not given additional value by the market (fences, porches, patio's, decks, fireplaces,
 woodstoves, etc..) were not included in the sales comparison grid. Living area dollar adjustments rounded off to the nearest
 thousand.
 Lot size adjustment was calculated at $1 per sf, 1/2 bath $3,000, Pool/spa $10,000, shed $5,000 and rec room $20,000.
 Adjustments determined by paired sales analysis from appraisal file data for market area.
 Search parameters include: 1 mile radius , 3+ bedroom, age +-30% and one story.
 Due to the low density of the area it was necessary to include comparables outside desired guidelines.
 Comparables 3 and 4 living area exceeds guidelines +-25%.
 Comparable 4 sold over 90 days prior, but was included to bracket subject neighborhood and busy road.
 Comparable 5 sold over 90 days prior, but was included to bracket subject neighborhood and similar proximity to lakes and
 creek.
 Adjustments for quality are based on overall quality of materials, architectural detail and interior amenities. Adjustments for
 condition reflect the combined effects of effective age, remodeling/updating. Unless adjusted, it is assumed that the effective
 age of each of the comparables is reasonably the same due to recent updating and or remodeling. Paired sales analysis
 was used to determine adjustments.
  Comparables 1, 2, 3, 5 were adjusted for location. Comparables were paired with comp 4 to determine location adjustment.
 Comparables 1 and 2 are located in a more densely populated area on quiet streets, but further from lakes and creek.
 Comparable 3 is located on a quiet street, but further from lakes and creek.
 Comparable 4 is located on a street with similar traffic flow and a similar distance to lakes and creek.
 Comparable 5 is located near the subject on a cul de sac a similar distance to lakes and creek.
 Comparable 1 was adjusted for superior bathroom updates, new hardwood flooring and canister lights.
 Comparable 2 was adjusted -10% for superior quality of updating that included granite slab counters, custom cabinets,
 stainless steel appliances, hardwood flooring, slate tile flooring, crown molding, roof, gutters, plumbing, electrical, furnace,
 stucco and windows.
 Comparable 3 was adjusted for superior bathroom updating.
 Comparable 5 was adjusted for superior location on street with minimal traffic.
 Comparables 1-5 were adjusted for superior condition due to needed repairs of subject from water and mold damage.
 All comparables are considered reasonable substitutes for the appraised home. Sale 4 appears to be the most reasonable
 substitute for the appraised home due to location and quality/amenitites. The final estimate of value was correlated to the
 adjusted sale price of comparable 4.
 The final estimate of value is below the prominant value due to small living area and needed repairs.

 I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this
 report within the three-year period immediately preceding acceptance of this assignment.

 The Intended User of this appraisal report is the Lender/Client. Unless specifically stated within the report, there are no
 additional Intended Users. The Intended Use is to evaluate the property that is the subject of this appraisal, subject to the
 stated Scope of Work, purpose of the appraisal, reporting requirements of this appraisal report form, and Definition of Value
 as defined in the report.


 Stephanie Bassmann provided assistance researching the subject and comparable properties, compiling data for market analysis and input
 of data to report. Assistance included selection of comparables, inspection and photo of comparables, market/economic analysis, highest
 and best use analysis, research and data collection, zoning and flood zone. Appraiser supervised and verified all steps of appraisal
 assistance.




                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42                   Page 11
                                                                       of 42
                                                                  Building Sketch
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                             State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                          Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 12
                                                                       of 42
                                                               Subject Photo Page
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA             Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                                                                                                                Subject Front
                                                                                                            140 College Rd
                                                                                                            Sales Price
                                                                                                            Gross Living Area     1,066
                                                                                                            Total Rooms           5
                                                                                                            Total Bedrooms        3
                                                                                                            Total Bathrooms       2.0
                                                                                                            Location              A;BsyRd;
                                                                                                            View                  N;Res;
                                                                                                            Site                  6403 sf
                                                                                                            Quality               Q4
                                                                                                            Age                   59




                                                                                                                                Subject Rear




                                                                                                                            Subject Street




                                           Form PICPIX.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42                         Page 13
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                    OPPOSITE STREET VIEW                                                               ADDRESS VERIFICATION




                      VIEW ACROSS STREET                                                                     RIGHT SIDE VIEW




                   REAR / RIGHT SIDE VIEW                                                             REAR / RIGHT SIDE VIEW



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 14
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA       Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                           LEFT SIDE VIEW                                                               REAR / LEFT SIDE VIEW




                                    LIVING                                                                           KITCHEN




                                    DINING                                                                                 BATH



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42                   Page 15
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                 BEDROOM                                                                    MASTER BEDROOM




                            MASTER BATH                                                                             BEDROOM




         GARAGE / LAUNDRY / WATER HEATER                                                                   GARAGE / FURNACE



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 16
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                         GARAGE INTERIOR                                                                        CRAWL SPACE




                    DAMAGED WOOD EAVES                                                          DAMAGED WOOD GARAGE DOOR




         DAMAGED AND MISSING VENT SCREEN                                                                    CRACKED STUCCO



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 17
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                      MISSING FACE PLATE                                                       DAMAGED FLOOR / MASTER BATH




                    DAMAGED FLOOR / BATH                                                                 MOLD / LIVING ROOM




                         HOLE IN DRYWALL                                                             MOLD / HOLE IN DRYWALL



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 18
                                                                        of 42
                                                            Photograph Addendum
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                   MOLD / BEDROOM CEILING                                                            MOLD / MASTER BEDROOM




           MILDEW / MASTER BATH / SHOWER                                                        MILDEW / MASTER BATH CEIING




                   MOLD / BEDROOM CEILING                                                         DAMAGED HARDWOOD FLOOR



                                            Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 19
                                                                        of 42
                                                           Comparable Photo Page
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA           Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                                                                                                            Comparable 1
                                                                                                            137 Alma St
                                                                                                            Prox. to Subject    0.94 miles SW
                                                                                                            Sale Price          574,000
                                                                                                            Gross Living Area   1,242
                                                                                                            Total Rooms         6
                                                                                                            Total Bedrooms      3
                                                                                                            Total Bathrooms     2.0
                                                                                                            Location            N;Res;
                                                                                                            View                N;Res;
                                                                                                            Site                6578 sf
                                                                                                            Quality             Q3
                                                                                                            Age                 63




                                                                                                                            Comparable 2
                                                                                                            764 Hill Ave
                                                                                                            Prox. to Subject    1.18 miles SW
                                                                                                            Sale Price          577,500
                                                                                                            Gross Living Area   1,040
                                                                                                            Total Rooms         6
                                                                                                            Total Bedrooms      3
                                                                                                            Total Bathrooms     1.1
                                                                                                            Location            N;Res;
                                                                                                            View                N;Res;
                                                                                                            Site                5053 sf
                                                                                                            Quality             Q3
                                                                                                            Age                 66




                                                                                                                            Comparable 3
                                                                                                            61 Beverly Dr
                                                                                                            Prox. to Subject    0.37 miles W
                                                                                                            Sale Price          598,000
                                                                                                            Gross Living Area   1,589
                                                                                                            Total Rooms         8
                                                                                                            Total Bedrooms      3
                                                                                                            Total Bathrooms     2.0
                                                                                                            Location            N;Res;
                                                                                                            View                N;Res;
                                                                                                            Site                7013 sf
                                                                                                            Quality             Q3
                                                                                                            Age                 61




                                           Form PICPIX.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42                       Page 20
                                                                        of 42
                                                           Comparable Photo Page
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                              State CA           Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                                                                                                            Comparable 4
                                                                                                            241 Lakeview Rd
                                                                                                            Prox. to Subject    0.33 miles S
                                                                                                            Sale Price          535,000
                                                                                                            Gross Living Area   1,455
                                                                                                            Total Rooms         7
                                                                                                            Total Bedrooms      3
                                                                                                            Total Bathrooms     2.0
                                                                                                            Location            A;Busy Rd;
                                                                                                            View                N;Res;
                                                                                                            Site                8146 sf
                                                                                                            Quality             Q4
                                                                                                            Age                 48




                                                                                                                            Comparable 5
                                                                                                            125 Dogwood Dr
                                                                                                            Prox. to Subject    0.09 miles S
                                                                                                            Sale Price          535,000
                                                                                                            Gross Living Area   1,248
                                                                                                            Total Rooms         5
                                                                                                            Total Bedrooms      3
                                                                                                            Total Bathrooms     2.0
                                                                                                            Location            N;Res;
                                                                                                            View                N;Res;
                                                                                                            Site                12545 sf
                                                                                                            Quality             Q4
                                                                                                            Age                 41




                                                                                                                            Comparable 6

                                                                                                            Prox. to Subject
                                                                                                            Sale Price
                                                                                                            Gross Living Area
                                                                                                            Total Rooms
                                                                                                            Total Bedrooms
                                                                                                            Total Bathrooms
                                                                                                            Location
                                                                                                            View
                                                                                                            Site
                                                                                                            Quality
                                                                                                            Age




                                           Form PICPIX.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2             Filed: 10/26/18              Entered: 10/26/18 17:04:42                       Page 21
                                                                        of 42
                              COMPARABLE 5 / MLS PHOTO




Case: 18-50604   Doc# 58-2   Filed: 10/26/18    Entered: 10/26/18 17:04:42   Page 22
                                        of 42
                                                                        Plat Map
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                     County Santa Cruz                             State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                          Form MAP.PLAT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2           Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 23
                                                                      of 42
                                      PROPERTY PROFILE




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 24
                                              of 42
                                     NDC FLOOD REPORT




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 25
                                              of 42
            HARTMAN CONSTRUCTION REPAIR ESTIMATE 1 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 26
                                              of 42
            HARTMAN CONSTRUCTION REPAIR ESTIMATE 2 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 27
                                              of 42
                        FREEDOM HEATING JOB ESTIMATE




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 28
                                              of 42
                 CONSOLIDATED DRYWALL CONTRACT PROPOSAL




                    Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604    Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 29
                                               of 42
                   OLIVEIRA PLASTERING PROPOSAL 1 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 30
                                              of 42
                   OLIVEIRA PLASTERING PROPOSAL 2 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 31
                                              of 42
                                 HAUNTE PAINTING 1 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 32
                                              of 42
                                 HAUNTE PAINTING 2 of 2




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 33
                                              of 42
                                                                    Location Map
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                     County Santa Cruz                             State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                           Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42              Page 34
                                                                       of 42
                                                                    Location Map
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                             State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                          Form MAP.AERIAL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 35
                                                                       of 42
                                                                    Location Map
Borrower           Rivera,Richard John Jr & Julie Gonzales-Rivera
Property Address   140 College Rd
City               Watsonville                                      County Santa Cruz                             State CA   Zip Code 95076
Lender             PIQ for The Law Offices of Michelle Ghidotti




                                          Form MAP.AERIAL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case: 18-50604              Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 36
                                                                       of 42
                                                                                                                         File No.
                                                                                                                                    REDACTED

                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Condition Ratings and Definitions

C1
The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
and the dwelling features no physical depreciation.

Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
adequate maintenance or upkeep).

C2
The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
are similar in condition to new construction.

Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
depreciation, or an older property that has been recently completely renovated.

C3
The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
major building component, may be updated or recently rehabilitated. The structure has been well maintained.

Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
short-lived building components have been replaced but not to the level of a complete renovation.

C4
The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
components have been adequately maintained and are functionally adequate.

Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.

C5
The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
useable and functional as a residence.

Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.

C6
The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
or most major components.

Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




Quality Ratings and Definitions

Q1
Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
throughout the dwelling are of exceptionally high quality.

Q2
Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.


                                                          UAD Version 9/2011 (Updated 1/2014)

                                      Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case: 18-50604               Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42                       Page 37
                                                                     of 42
                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Quality Ratings and Definitions (continued)

Q3
Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
upgraded from “stock” standards.

Q4
Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
finish, and equipment are of stock or builder grade and may feature some upgrades.

Q5
Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
with limited refinements and upgrades.

Q6
Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
to the original structure




Definitions of Not Updated, Updated, and Remodeled

Not Updated
           Little or no updating or modernization. This description includes, but is not limited to, new homes.
           Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
           components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
           appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
           and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.

Updated
           The area of the home has been modified to meet current market expectations. These modifications
           are limited in terms of both scope and cost.
           An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
           updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
           include significant alterations to the existing structure.

Remodeled
           Significant finish and/or structural changes have been made that increase utility and appeal through
           complete replacement and/or expansion.
           A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
           some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
           of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
           square footage). This would include a complete gutting and rebuild.




Explanation of Bathroom Count

           Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
           included in the bathroom count. The number of full and half baths is reported by separating the two values using a
           period, where the full bath count is represented to the left of the period and the half bath count is represented to the
           right of the period.


           Example:
           3.2 indicates three full baths and two half baths.




                                                          UAD Version 9/2011 (Updated 1/2014)

                                      Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case: 18-50604                Doc# 58-2            Filed: 10/26/18             Entered: 10/26/18 17:04:42                     Page 38
                                                                      of 42
                      UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                           (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Abbreviations Used in Data Standardization Text

    Abbreviation                               Full Name                                      Fields Where This Abbreviation May Appear
 A                     Adverse                                                           Location & View
 ac                    Acres                                                             Area, Site
 AdjPrk                Adjacent to Park                                                  Location
 AdjPwr                Adjacent to Power Lines                                           Location
 ArmLth                Arms Length Sale                                                  Sale or Financing Concessions
 AT                    Attached Structure                                                Design (Style)
 B                     Beneficial                                                        Location & View
 ba                    Bathroom(s)                                                       Basement & Finished Rooms Below Grade
 br                    Bedroom                                                           Basement & Finished Rooms Below Grade
 BsyRd                 Busy Road                                                         Location
 c                     Contracted Date                                                   Date of Sale/Time
 Cash                  Cash                                                              Sale or Financing Concessions
 Comm                  Commercial Influence                                              Location
 Conv                  Conventional                                                      Sale or Financing Concessions
 cp                    Carport                                                           Garage/Carport
 CrtOrd                Court Ordered Sale                                                Sale or Financing Concessions
 CtySky                City View Skyline View                                            View
 CtyStr                City Street View                                                  View
 cv                    Covered                                                           Garage/Carport
 DOM                   Days On Market                                                    Data Sources
 DT                    Detached Structure                                                Design (Style)
 dw                    Driveway                                                          Garage/Carport
 e                     Expiration Date                                                   Date of Sale/Time
 Estate                Estate Sale                                                       Sale or Financing Concessions
 FHA                   Federal Housing Authority                                         Sale or Financing Concessions
 g                     Garage                                                            Garage/Carport
 ga                    Attached Garage                                                   Garage/Carport
 gbi                   Built-in Garage                                                   Garage/Carport
 gd                    Detached Garage                                                   Garage/Carport
 GlfCse                Golf Course                                                       Location
 Glfvw                 Golf Course View                                                  View
 GR                    Garden                                                            Design (Style)
 HR                    High Rise                                                         Design (Style)
 in                    Interior Only Stairs                                              Basement & Finished Rooms Below Grade
 Ind                   Industrial                                                        Location & View
 Listing               Listing                                                           Sale or Financing Concessions
 Lndfl                 Landfill                                                          Location
 LtdSght               Limited Sight                                                     View
 MR                    Mid-rise                                                          Design (Style)
 Mtn                   Mountain View                                                     View
 N                     Neutral                                                           Location & View
 NonArm                Non-Arms Length Sale                                              Sale or Financing Concessions
 o                     Other                                                             Basement & Finished Rooms Below Grade
 O                     Other                                                             Design (Style)
 op                    Open                                                              Garage/Carport
 Prk                   Park View                                                         View
 Pstrl                 Pastoral View                                                     View
 PwrLn                 Power Lines                                                       View
 PubTrn                Public Transportation                                             Location
 Relo                  Relocation Sale                                                   Sale or Financing Concessions
 REO                   REO Sale                                                          Sale or Financing Concessions
 Res                   Residential                                                       Location & View
 RH                    USDA - Rural Housing                                              Sale or Financing Concessions
 rr                    Recreational (Rec) Room                                           Basement & Finished Rooms Below Grade
 RT                    Row or Townhouse                                                  Design (Style)
 s                     Settlement Date                                                   Date of Sale/Time
 SD                    Semi-detached Structure                                           Design (Style)
 Short                 Short Sale                                                        Sale or Financing Concessions
 sf                    Square Feet                                                       Area, Site, Basement
 sqm                   Square Meters                                                     Area, Site
 Unk                   Unknown                                                           Date of Sale/Time
 VA                    Veterans Administration                                           Sale or Financing Concessions
 w                     Withdrawn Date                                                    Date of Sale/Time
 wo                    Walk Out Basement                                                 Basement & Finished Rooms Below Grade
 Woods                 Woods View                                                        View
 Wtr                   Water View                                                        View
 WtrFr                 Water Frontage                                                    Location
 wu                    Walk Up Basement                                                  Basement & Finished Rooms Below Grade




                                                     UAD Version 9/2011 (Updated 1/2014)

                                 Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
       Case: 18-50604           Doc# 58-2            Filed: 10/26/18              Entered: 10/26/18 17:04:42               Page 39
                                                                of 42
                                                                Konrad Jagst, Appraiser




                                                          PRIVACY NOTICE
Pursuant to the Gramm-Leach-Bliley Act of 1999, effective July 1, 2001, Appraisers, along with all
providers of personal financial services are now required by federal law to inform their clients of
the policies of the firm with regard to the privacy of client nonpublic personal information. As
professionals, we understand that your privacy is very important to you and are pleased to provide
you with this information.


Types of Nonpublic Personal Information We Collect
In the course of performing appraisals, we may collect what is known as "nonpublic personal information" about you. This information is
used to facilitate the services that we provide to you and may include the information provided to us by you directly or received by us from
others with your authorization.




Parties to Whom We Disclose Information
We do not disclose any nonpublic personal information obtained in the course of our engagement with our clients to nonaffiliated third
parties, except as necessary or as required by law. By way of example, a necessary disclosure would be to our employees, and in certain
situations, to unrelated third party consultants who need to know that information to assist us in providing appraisal services to you. All of
our employees and any third party consultants we employ are informed that any information they see as part of an appraisal assignment is
to be maintained in strict confidence within the firm.


A disclosure required by law would be a disclosure by us that is ordered by a court of competent jurisdiction with regard to a legal action to
which you are a party.




Confidentiality and Security
We will retain records relating to professional services that we have provided to you for a reasonable time so that we are
better able to assist you with your needs. In order to protect your nonpublic personal information from unauthorized access by third parties,
we maintain physical, electronic and procedural safeguards that comply with our professional standards to insure the security and integrity
of your information.


Please feel free to call us any time if you have any questions about the confidentiality of the information that you provide to us.




                                      Form PRV_LG - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE




   Case: 18-50604                 Doc# 58-2              Filed: 10/26/18            Entered: 10/26/18 17:04:42                        Page 40
                                                                    of 42
                                            Certification




                   Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case: 18-50604   Doc# 58-2         Filed: 10/26/18              Entered: 10/26/18 17:04:42       Page 41
                                              of 42
                                              E and O




Case: 18-50604   Doc#   58-2 - "TOTAL"
                   Form SCNLTR   Filed:    10/26/18
                                       appraisal software by a laEntered:        10/26/18 17:04:42
                                                                  mode, inc. - 1-800-ALAMODE         Page 42
                                                  of 42
